                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

TIFFANY TOTH GRAY, ALYSSA
NOBRIGA, CARISSA ROSARIO,
HEATHER RAE YOUNG, KIMBERLY
COZZENS, LINA POSADA, JAIME
EDMONDSON LONGORIA, LUCY
PINDER and CLAUDIA SAMPEDRO,

                      Plaintiffs,

v.                                                          Case No: 6:18-cv-1779-Orl-31KRS

FLORIDA BEVERAGE
CORPORATION,

                  Defendant.
___________________________________

                                     RELATED CASE ORDER
                                    AND TRACK TWO NOTICE

       It is hereby ORDERED that, no later than November 7, 2018, counsel and any pro se

party shall comply with Local Rule 1.04(d), and shall file and serve a certification as to whether

the instant action should be designated as a similar or successive case pursuant to Local Rule

1.04(a) or (b). The parties shall utilize the attached form NOTICE      OF   PENDENCY   OF   OTHER

ACTIONS. It is

       Additionally, in accordance with Local Rule 3.05, this action is designated as a TRACK

TWO CASE. The Court's goal is to try most Track Two cases within 12 - 18 months of filing.

The filing party (that is, the party that instituted suit in this Court) is responsible for serving

a copy of this Notice and its attachments upon all other parties.

       To facilitate the issuance of a Case Management and Scheduling Order within the time

periods described in Fed.R.Civ.P.16(b)(2), the parties shall conduct a case management conference
no later than 45 days after service upon or appearance by any defendant. The Case Management

Report (“Report”) must be filed within ten (10) days of the case management conference.

The parties shall use the Case Management Report form located at the Court’s website

www.flmd.uscourts.gov under “Judicial Information” and under “The Honorable Gregory A.

Presnell.”

       In preparing their report, the parties shall consult the Federal Rules of Civil Procedure and

the Local Rules (available from the Clerk or at http://www.flmd.uscourts.gov). Counsel for all

parties share the obligation to timely comply with the requirements of Fed.R.Civ.P.16(b)(2) and

are reminded that they must do so despite the pendency of any undecided motions.

       The parties are advised that utilization of the referenced Case Management Report

form is mandatory.


October 24, 2018

         ROY B. DALTON, JR.                                       PAUL G. BYRON
          Roy B. Dalton, Jr. [37]                                 Paul G. Byron [40]
        United States District Judge                          United States District Judge

         CARLOS E. MENDOZA
          Carlos E. Mendoza [41]
        United States District Judge

          G. KENDALL SHARP                                    PATRICIA C. FAWSETT
           G. Kendall Sharp [18]                               Patricia C. Fawsett [19]
     Senior United States District Judge                  Senior United States District Judge

        GREGORY A. PRESNELL                                      JOHN ANTOON II
          Gregory A. Presnell [31]                               John Antoon II [28]
     Senior United States District Judge                  Senior United States District Judge

           ANNE C. CONWAY
           Anne C. Conway [22]
     Senior United States District Judge

         KARLA R. SPAULDING                                    GREGORY J. KELLY
        Karla R. Spaulding [KRS]                               Gregory J. Kelly [GJK]
       United States Magistrate Judge                       United States Magistrate Judge
          THOMAS B. SMITH                                  DANIEL C. IRICK
        Thomas B. Smith [TBS]                             Daniel C. Irick [DCI]
      United States Magistrate Judge                  United States Magistrate Judge

           DAVID A. BAKER
         David A. Baker [DAB]
      United States Magistrate Judge



Attachments: Notice of Pendency of Other Actions [mandatory form]
             Magistrate Judge Consent / Letter to Counsel
             Magistrate Judge Consent Form / Entire Case
             Magistrate Judge Consent / Specified Motions

Web Case Management Form: www.flmd.uscourts.gov [mandatory form]

Copies to:   All Counsel of Record
             All Pro Se Parties
                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

TIFFANY TOTH GRAY, ALYSSA
NOBRIGA, CARISSA ROSARIO,
HEATHER RAE YOUNG, KIMBERLY
COZZENS, LINA POSADA, JAIME
EDMONDSON LONGORIA, LUCY
PINDER and CLAUDIA SAMPEDRO,

                        Plaintiffs,

v.                                                             Case No: 6:18-cv-1779-Orl-31KRS

FLORIDA BEVERAGE
CORPORATION,

                  Defendant.
___________________________________

                        NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

          IS            related to pending or closed civil or criminal case(s) previously filed in this
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:




          IS NOT        related to any pending or closed civil or criminal case filed with this Court,
                        or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.


Dated:



Counsel of Record or Pro Se Party
   [Address and Telephone]
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                               Middle District of Florida

                TIFFANY TOTH GRAY, et al.                                       )
                                Plaintiffs                                      )
                      v.                                                        )     Civil Action No.      6:18-cv-1779-Orl-31KRS
        FLORIDA BEVERAGE CORPORATION                                            )
                               Defendant                                        )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE


        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who may
otherwise be involved with your case.

       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order
        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                  District Judge’s signature




                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                             Middle District of Florida

              TIFFANY TOTH GRAY, et al.                                        )
                               Plaintiff
                                  s                                            )
                      v.                                                       )       Civil Action No. 6:18-cv-1779-Orl-31KRS
        FLORIDA BEVERAGE CORPORATION                                           )
                              Defendant                                        )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

           Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).


                  Motions:




            Parties’ printed names                                  Signatures of parties or attorneys                         Dates




                                                                  Reference Order

         IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                     District Judge’s signature


                                                                                                      Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
